Citation Nr: 1401587	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neurological condition of the upper and lower extremities (claimed as peripheral neuropathy of the upper and lower extremities). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1983 and April 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, this case was remanded for further development.  A review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

FINDING OF FACT

The Veteran's neurological condition of the bilateral upper and lower extremities was not present during service or for years thereafter, and the most persuasive evidence fails to establish his current neurological condition as medically attributable to his military service.


CONCLUSION OF LAW

The criteria for service connection for a neurological condition of the bilateral upper and lower extremities are not met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the appellant in July 2006.

The duty to assist has also been satisfied.  VA has obtained the appellant's service treatment records, VA medical records and private treatment records identified by the appellant as relevant to the appeal.  The Veteran was also afforded a VA examination in February 2012.  The VA examination is sufficient, as it considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for organic diseases of the nervous system, such as peripheral neuropathy, may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307 , 3.309(a).

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

III.  Factual Background

The Veteran contends that he is entitled to service connection for peripheral neuropathy of the upper and lower extremities.  During a hearing before a Decision Review Officer at the RO, the Veteran reported that he first experienced peripheral neuropathy of the upper and lower extremities when his legs gave way from under him during a morning routine while in service.  The Veteran reported that he was sent to Fort Dix hospital, was told that he was unfit for service and was medically discharged from service.  The Veteran contends that he sought treatment and was diagnosed with peripheral neuropathy within six months of separation from service.

Service treatment records dated March 1983 indicate that the Veteran was referred to the Neurology Clinic for an EEG after he lost consciousness during a training exercise.  During his neurology consultation, the Veteran reported that he had experienced headaches twice a week since age 14.  The examiner found that the Veteran's complete neurologic exam and EEG were normal and diagnosed common migraines, disabling; and syncopy, reaction to pain and stress.  The examiner indicated that he would complete a Chapter 2 Discharge with the referring examiner's agreement.  

An Entrance Physical Standards Board (EPSBD) proceeding dated April 1983 indicates that the Veteran developed an intense headache that was accompanied by lightheadedness, inability to cope and loss of consciousness in March 1983.  The notes indicate that the Veteran was hospitalized and that his physical and enlistment forms were examined.  The Veteran's past history included minor head injuries and lacerations.  On examination, the Veteran's general, physical and complete neurologic examinations were normal.  And EEG and brain scan were normal.  The Veteran was diagnosed with migraines, frequent and incapacitating and syncope, reaction to pain and stress.  These conditions were found to have existed prior to service.  The Veteran was found to be unfit for enlistment and was medically cleared for separation.  

An April 1984 rating decision that denied a claim of service connection for a heart condition pointed out that the Veteran was discharged after 1 month and 19 days of service for failure to meet physical fitness standards.  The Veteran was found to have common migraine headaches, which were disabling; and syncope as a reaction to pain and stress, both of which existed prior to service.  

Post-service treatment records dated May 1994 indicate that an EMG of the Veteran's lower back and lower extremities showed no acute abnormalities.  The examiner noted nerve root irritation at the left L-5 nerve root.  In October 1994, the Veteran presented with lower back pain that radiated to his left leg and does.  The Veteran reported some weakness in his left leg.  An examiner's note indicates that an MRI dated June 1994 was normal.  

In November 1995, the Veteran presented with chronic low back pain.  The Veteran denied any acute injuries or trauma to his low back.  The Veteran indicated that has had low back pain since a scaffold fell on his head in 1990.  The Veteran complained that pain radiated to his left hip.  The Veteran indicated that he did not experience radiating pain down his legs and he did not experience bowel or bladder problems.  The examiner's notes indicate that an EMG and MRI that were done in 1994 were within normal limits.  

Treatment records dated January 1996 indicate that the Veteran presented with low back pain that resulted from two accidents, according to the examiner's notes.  The Veteran reported that a platform fell on his head and that he was involved in a motor vehicle accident, where he had to be extracted from a car.  The Veteran reported that his low back pain radiated down to his toes on his left side.  

In August 1997, the Veteran reported that he suffered a head injury when a roof fell on him in 1989 while he worked at a retail company.  The Veteran reported that he has had problems with his neck and lower back since that time.  The Veteran also reported that he dislocated his left hip and had a back injury as a result of a 1992 motor vehicle accident.  

In March 1998, the Veteran reported that he had a 10 year history of low back pain and neck pain as a result of multiple traumas to his cervical and lumbar spine. 

In July 1998, the Veteran reported that he injured his left arm in August 1997 at work.  The examiner's notes indicate that an EEG showed nerve damage and that the Veteran needed a chronic pain doctor.  A December 1998 x-ray of the Veteran's cervical spine found no evidence of an acute or displaced fracture.  The Veteran's prevertebral soft tissues were within normal limits.  

A June 2000 rating decision denied service connection for a back condition because it was not shown that the Veteran's condition was incurred in or aggravated by his military service.  The rating decision noted that there was no record of treatment for a hip condition in service and that post-service treatment records dated from March 1998 to January 2000 showed that the Veteran suffered hip pain after his 1991 motor vehicle accident.  

A rating decision dated April 2002 reopened the Veteran's claim for service connection for a back condition and a hip condition, but denied service connection for these conditions.  The RO found that the Veteran's back and hip conditions were not incurred in or aggravated by his military service.  

Private treatment records dated September 2005 indicate that the Veteran has had back pain for 16 years.  The Veteran reported that he could not recall any particular incident that injured his back, but that he was involved in two car accidents and an industrial accident, which the Veteran felt led to his back pain.  The Veteran reported that his pain radiates into his thighs, but that the pain did not go below his knees.  The Veteran reported that the feeling in his lower legs was decreased.  The examiner noted that the Veteran is a known diabetic and is insulin dependent.  The examiner noted that the Veteran was evaluated for his back pain and treated mainly with chronic pain management.  

In July 2005, the Veteran had a lumbar fusion from L2 through L4.  

A February 2006 letter from Dr. C. D. M. states that the Veteran has cervical occipital migraines.  Dr. C. D. M. indicated that an MRI of the Veteran's neck indicated a small bulge at C4-C5, but was otherwise unremarkable.  The examiner indicated that the Veteran had pain radiating down his arms, with numbness and weakness.  Dr. C. D. M. diagnosed the Veteran with cervical disc bulge at C4-C5, vascular headaches,  and peripheral neuropathy. 

In March 2008, the Veteran was diagnosed with right-sided tarsal tunnel syndrome.  The examiner indicated that the involvement of the medial plantar nerve on the right and the calcaneal nerve indicated that the Veteran had "more of a tarsal tunnel type symptoms than global peripheral neuropathy."  In July 2008, the Veteran underwent decompression surgery of the common peroneal nerve, deep peroneal nerve, posterior tibial nerve, medial plantar nerve, lateral plantar nerve, calcaneal nerves and left lower extremity.  

In a February 2012 VA examination conducted pursuant to the Board remand, the Veteran reported that he was diagnosed with bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and bilateral tarsal tunnel syndrome.  The Veteran reported that he had surgical correction of all of these conditions.  In 2005, the Veteran had lumbar disc surgery with an L2-4 fusion.  Post-operatively, the Veteran developed post-laminectomy syndrome, chronic pain syndrome and lumbar radiculopathy.  As a result, the Veteran received a spinal cord stimulator in 2006 and an intrathecal morphine pump in 2007.  The Veteran reported that he has not worked since 1999 and that he is receiving full Social Security Disability benefits.  

During the examination, the following symptoms were noted: moderate and constant pain in the upper and lower extremities, paresthesias and/or dysesthesias in both upper extremities, and varying degrees of muscle strength reduction.  No muscle atrophy was noted.  The examiner also noted trophic changes and an abnormal gait. The examiner noted that the Veteran also has type II diabetes mellitus.  The examiner also noted moderate, incomplete bilateral paralysis in the median and ulnar nerves.

An EMG of the Veteran's bilateral upper extremities revealed evidence of left mild median mononeuropathy (carpal tunnel syndrome), right C6 cervical radiculopathy.  The examiner noted that EMG findings of the right dorsal interosseous and opponens pollicis muscle showed abnormalities that were consistent with old right ulnar and median nerve entrapment syndrome.  

The examiner indicated that the Veteran's chronic bilateral upper extremity symptoms, coupled with his low back pain and chronic pain syndrome, limit the Veteran to sedentary work.  The examiner opined that the Veteran's bilateral upper and lower extremities condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  The examiner explained that the Veteran was cleared for medical separation in April 1983 due to migraine headaches and syncope secondary to pain and stress.  The examiner indicated that the Veteran underwent a neurological evaluation in March 1983 and that there was no mention of any peripheral neuropathy problem at that time.  

The Veteran is receiving Social Security Disability payments for major depressive disorder and chronic back pain. 

IV.  Analysis 

The Board finds that a neurological condition was not incurred during service.  Service treatment records dated April 1983 indicate that the Veteran's general, physical and complete neurologic examinations were normal and that an EEG and brain scan were normal.  In addition, a neurological condition of the upper and lower extremities did not manifest to a compensable degree within one year of separation from service.  

The Board finds that the weight of the evidence demonstrates that symptoms of a neurological condition of the bilateral upper and lower extremities have not been continuous since separation from service.  The Veteran indicated that he was diagnosed with peripheral neuropathy within six months of separation from service.  While records pertaining to such a diagnosis are not available for review, the Board notes that the Veteran did not mention peripheral neuropathy when he filed a claim for service connection in 1984.  The Veteran also did not mention that he believed his peripheral neuropathy is related to the in-service incident in any of his medical histories.  

Treatment records indicate that the Veteran first complained of low back pain in after a work-related accident in 1989, more than six years after separation from service.  In March 1998, the Veteran reported that he had a 10 year history of radiating back pain.  In 2005, the Veteran reported that he had suffered from radiating back pain for 16 years.  

The only medical opinion to address causation is that offered by the February 2012 VA examiner who concluded that the Veteran's current peripheral neuropathy of the bilateral upper and lower extremities was less likely than not related to his service.  The examiner specifically noted that a neurological examination was completed in April 1983 and that there was no mention of peripheral neuropathy at that time.  To the extent the Veteran asserts his current neurological condition is due to service, the Board finds that given the particular facts of this case, his condition could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board has considered the Veteran's statements asserting that his peripheral neuropathy of the bilateral upper and lower extremities is related to his military service.  Initially, the Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of neurological conditions and is therefore considered a layperson.  Nonetheless, the Board finds that it is within the realm of common medical knowledge for the Veteran to state that he experienced symptoms of peripheral neuropathy in service.  

However, the evidence demonstrates that there was a substantial gap in time between the alleged in-service incident and the initial manifestation of his current neurological condition.  In such a circumstance, other potential causes of his current neurological condition must be considered.  Significantly, determining the precise etiology of the Veteran's neurological condition is not a simple question, as there are multiple potential etiologies of the Veteran's peripheral neuropathy of the bilateral upper and lower extremities, including several injuries that occurred post service and his diagnosed type II diabetes mellitus, as cited by the VA examiner.  Ascertaining the etiology of peripheral neuropathy of the bilateral upper and lower extremities involves considering multiple factors and knowledge of how those factors interact with the human neurologic system.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his peripheral neuropathy of the bilateral upper and lower extremities is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Based on the evidence of record, the Board finds that the weight of the competent and probative evidence is against a finding of relationship between the Veteran's current peripheral neuropathy of the bilateral upper and lower extremities and service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, and the claim must be denied. 




ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


